Citation Nr: 0907829	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected right toe and 
right knee disabilities. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1970 to September 1992.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the New Orleans, Louisiana Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claim file is now in the jurisdiction of the Reno, Nevada RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Veteran's initial contentions with respect to his claim 
of service connection for a left knee disability included 
that it was secondary to a service-connected right fifth toe 
disability.  More recently, in an October 2007 statement, the 
Veteran's representative raised another theory of 
entitlement, i.e., that the veteran's left knee disability is 
secondary to his service-connected right knee disability. The 
RO has not yet addressed this alleged theory of entitlement 
to the benefit sought.  It is inextricably intertwined with 
all other theories alleged in that a grant under this theory 
of entitlement would render all alternative theories of 
entitlement moot.  Hence, it should be addressed 
simultaneously with the other alleged theories of entitlement 
to service connection for left knee disability.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  VA is obligated to 
develop and consider all theories that are raised by the 
record or by the claimant.  See Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994). 

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection can include 
cases where an otherwise non-service-connected disability is 
aggravated (rather than caused) by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. at 445, 448-449 
(1995)(en banc).  

Establishing service connection on a secondary basis requires 
(1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen, 7 Vet. App. at 439.

The evidence of record does not include a VA examination that 
was based on a through review of the record and addresses 
whether or not the Veteran has a left knee disability that 
was incurred (or aggravated) in service, or was caused or 
aggravated by the Veteran's service connected right toe and 
right knee disabilities.  It appears that the Veteran's claim 
was initially denied based on a finding that a chronic left 
knee disability was not shown, and the denial was 
subsequently affirmed based on a finding that a nexus between 
current left knee disability and service was not shown.  

The Veteran's STRs reveal that he was seen for left knee pain 
in service, including in September 1984, October 1985, and 
April 1990, and that left knee strain was diagnosed in 1984.  
VA medical records show (in May 2004, focusing primarily on 
the right knee) a finding of signs of (bilateral (?) knee) 
degenerative joint disease associated with aging.  Notably, 
the examiner did not have the benefit of review of the 
subsequent (October 2006) left knee MRI report noting a 
possible tear in the medial meniscus.  [It also appears that 
this finding was not noted by the RO.]  

A private medical opinion from Dr. J. W. dated in January 
2005 is to the effect that the Veteran has left knee pain 
resulting from treatment he received for his service-
connected right fifth toe disability.  However, that opinion 
does not include a diagnosis of a chronic left knee 
disability (notably, pain of itself, without underlying 
pathology, is generally not considered a disability entity 
for compensation purposes) and is stated in speculative 
terms; thus it is inadequate to service as the basis for the 
determination required herein.  A review of the claims file 
found that in March 2006 the RO sought development of medical 
evidence to determine whether the Veteran has chronic left 
knee pathology, and if so whether such is related to his 
service/his service connected right toe disability.  In part 
perhaps because of some confusion as to where the examination 
should take place, the development was not completed.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event,  
injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

Here there is some evidence that the Veteran has left knee 
disability (degenerative changes and possible meniscus tear); 
that he had left knee complaints (and a diagnosis of strain) 
in service; and that he has service connected right knee and 
right toe disabilities.  The low threshold standard as to 
when a VA examination is necessary outlined by the Court in 
Mclendon is met.  

Furthermore, as the Veteran has been receiving VA treatment 
for knee and right toe disabilities from VA, and reports of 
such treatment are constructively of record and may contain 
pertinent information, updated VA treatment records must be 
secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the complete clinical records of 
all VA treatment and/or evaluation he has 
received for knee or right toe disability 
since February 2007.  

2.  The RO should arrange for the Veteran 
to be afforded an examination by an 
orthopedist to determine whether he has a 
chronic left knee disability and, if so, 
its nature and likely etiology.  The 
Veteran's claims file (including this 
remand), must be reviewed by the examiner 
in conjunction with the examination, and 
any indicated tests or studies should be 
completed.  Based on review of the record 
and examination of the Veteran, the 
examiner should provide opinions 
responding to the following; 

(a) Does the Veteran have a chronic left 
knee disability?  If so, please identify 
(by diagnosis) each chronic disability 
entity found.

(b) For any (and each) left knee chronic 
disability entity diagnosed, please 
indicate whether 

(i) Such disability entity is at least as 
likely as not (a 50% or greater 
probability) related directly to the 
Veteran's active service (and specifically 
the left knee complaints and findings 
noted therein)?

(ii) Such disability was either caused or 
aggravated by the Veteran's service 
connected right knee and/or right great 
toe disabilities?  If as to any left knee 
disability entity diagnosed the opinion is 
that it was not caused, but was 
aggravated, by either the right knee or 
right toe disability, the examiner should 
also indicate, to the extent possible, the 
degree of disability (i.e., additional 
pathology or degree of impairment) that is 
due to such aggravation.  

The examiner is requested to explain the 
rationale for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

